Title: To John Adams from Benjamin Rush, 19 October 1779
From: Rush, Benjamin
To: Adams, John


     
      My Dear friend
      Philada: Octobr. 19. 1779
     
     I cannot help troubling you with a second Answer to your letters on purpose to congratulate you upon the Success of your Schemes for prosecuting the war in the Southern states. Count D’Estang has done wonders. He will be acknowledged by posterity as one of the deliverers of our country. We have just heard that he is safely arrived with all the trophies of his American conquests off the Capes of Virginia. The joy of the Whigs among us is great, and for a while we have forgotten the distresses of our late convulsions in the prospect of the speedy deliverance of our country from the Oppression of Great Britain. The Spirit of our militia is up, and we talk of nothing but of feasting upon the Spoils of our enemies in New York. Monsr. Gerard with Mr. Jay and their respective Suites sailed this day. I envy them the transports they must feel in announcing the joyful tidings of America being freed, to the French Court. Alas! poor Great Britain! Methinks She must now feel the “utmost exacerbation of human misery” if I may be allowed to borrow a strong expression from Dr. Johnson. Some of our tories say they wait only for Great Britain to acknowledge our independance to induce them to change their political conduct, But if she perseveres in carrying on the war Another year, I am much mistaken if it will not be a desideratum on the other side the water for the united states to acknowledge the independance of Great Britain previous to a negociation. I rejoice most devoutly in all the calamities that impend that devoted country, and pray that the manifestations of the divine Vengance upon her may deter individuals and nations from imitating her crimes as long as the world shall endure, and thus the sufferings of that abandoned people will eventually add to the quantity of human happiness.
     Our Congress it is said are more united than they have been for these two years past. Their late Appointments give universal satisfaction. The Whigs out of doors commit their liberties and indepandance in a negociation for peace with full confidence to you. Has Mr. Dana consented to act as Secretary to your embassy. You must be happy with him. He appears to be an honest man, and well acquainted with the true interests of America.
     I had not had time nor room in my former letters to inform you that soon After you sailed from this country I resigned my commission of physician General to the hospitals of the united States in consequence of the neglect with which the Congress treated my complaints of Dr. Shippen’s malpractices. I have ever since lived a most unrepublican life—wholly devoted to my family and my patients. Dr. Morgan (who suffered so unjustly from Dr. Shippen’s misrepresentations of his conduct as Director General) has impeached him of maladministration in his Office. His witnesses are numerous, and his proofs of the Doctor’s peculation so irrefragable, that I have no doubt of his being broken. In any of the European Armies he would be hanged. From the time I Accepted of my commission till the time of my resignation which was not quite a year he murdered 4500 of our countrymen by his inhumanity and injustice. This will be proved before his Court martial. He has amassed a princely fortune by selling wine and Other hospital Stores out of the hospital magazines.
     
      With most respectful Compts. to Mrs. Adams in which my dear Mrs. Rush joins I am my Dr. sir yours—yours—yours—
      B Rush
     
    